PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/826,235
Filing Date: 29 Nov 2017
Appellant(s): Hadasit Medical Research Services & Development Limited



__________________
Roger L. Browdy
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed March 11, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated August 2, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 57, 60-61, and 63 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Keirstead et al. (US PGPub 2004/0009593 A1, published January 15, 2004), as evidenced by Traiffort et al. (J. Dev Biol, 4(28), 2016).

Claim 59 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Keirstead et al. as evidenced by Traiffort cited above, and further in view of Pluchino et al. (Nature, 422, April 17, 2003).

(2) Response to Argument
In response to the rejection of Claims 57, 60-61, and 63 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Keirstead et al. (US PGPub 2004/0009593 A1, published January 15, 2004) as evidenced by Traiffort et al. (J. Dev Biol, 4(28), 2016), Appellant argues that the Keirstead prior art does not teach cells having “a ventral-caudal specification” or expressing the Olig2 marker as recited in claim 57.  Appellant argues the cells in Keirstead are produced by a different process than the cells of the instant disclosure, which uses retinoic acid and sonic hedgehog (SHH) as differentiation factors, whereas Keirstead allegedly uses only retinoic acid (Brief pgs. 5-6).  Appellant further argues that Keirstead does not teach Olig2 marker expression and the Traiffort reference fails to demonstrate that this is an inherent feature of the cells in Keirstead (bridging pgs. 6-7).  
The issues at hand: 
Appellant argues that it is not their burden to provide evidence of lack of inherency (Brief, section 1, pgs. 7-10).  
Appellant argues the examiner has provided no evidence supporting inherency (Brief, section 2, pgs. 11-13).  
Appellant argues claim 63, a product-by-process claim, is independently patentable regardless of the patentability of parent claim 57 (Brief, section B, pgs. 15-17).  

Starting with issue (2) above.  It was well-established in the art prior to filing, and corroborated by the specification, that embryonic stem cells are capable of differentiating into neural precursor cells that can then become committed to an oligodendroglial cell fate, and become differentiated oligodendrocytes.  The instant disclosure teaches that it was known that both mouse and human embryonic stem cells differentiate into oligodendroglial cells (Specification pg. 3, first paragraph) and that both rodent and human neural precursor cells demonstrate identical therapeutic effects upon transplantation in central nervous system (CNS) autoimmune disorders (second paragraph). The independent claim (claim 57) recites a method comprising: “administering to the subject a therapeutically effective amount of a population of human cells enriched with neural precursor cells committed to an oligodendroglial fate and having a ventral-caudal specification, said neural precursor cells expressing the following markers: oligodendrocyte transcription factor (Olig2), platelet- derived growth factor receptor (PDGFRa), and at least one marker selected from the group consisting of ganglioside 3 (GD3) and neural/glial antigen 2 (NG2).”   Dependent claims recite: “wherein the administering comprises local administration to the central nervous system” (claim 60); “wherein the local administration comprises transplantation of the population of cells to the lateral ventricles or intrathecally” (claim 61); and, “wherein said neural precursor cells committed to an oligodendroglial fate and having a ventral-caudal specification are obtained by incubating early multipotent uncommitted neural precursor cells derived from human pluripotent stem cells with retinoic acid (RA) and a hedgehog (HH) agonist to obtain an expanded population of neural precursor cells committed to an oligodendroglial fate and having a ventral-caudal specification” (claim 63). 
The Keirstead prior art teaches methods for generating oligodendrocyte lineage-specific cells and their precursors from human embryonic stem cells (Abstract).  The “enriched populations of oligodendrocytes and their precursors, [are] suitable for use in biological research, drug screening, and human therapy” (paragraph [0002]) because said cells are “capable of forming myelin sheaths” (Abstract).  Thus, the reference teaches precursor cells committed to an oligodendroglial fate from human embryonic stem cells, as required by instant claim 57. Since the differentiated oligodendroglial cells are capable of forming myelin sheaths (Abstract), the cells of Keirstead are disclosed as useful for treating demyelination conditions (paragraph [0015]), in particular, multiple sclerosis (paragraphs [0004] and [0163]), which contemplates but does not anticipate the disease of instant claim 59. The methods comprise culturing stem cells, “in the presence of one or more growth or differentiation factors” within the disclosure [0019] including sonic hedgehog (SHH) (paragraph [0091]) and retinoic acid (paragraphs [0020] and [0092]) of instant claim 63. The reference discloses, “over 94% of the cells labeled with antibody to NG2, a marker of early stage glial cells” (paragraph [0207]), which teaches one of the markers of instant claim 57. The reference further states that it was known in the art that cells of this lineage were positive for the transcription factor Olig2+ (paragraph [0014]); another marker recited in instant claim 57.  The reference further states PDGF is another candidate differentiation factor (paragraph [0095]), which explicitly suggests that the cells express the receptor required for PDGF binding and signaling – PDGFRα – another marker listed in instant claim 57.  The reference teaches human “oligodendrocyte precursor cells were administered to the low thoracic spinal cord of anesthetized adult Sprague Dawley rats with a moderate contusion injury of the spine” (paragraph [0208]), which is an inflammatory demyelinating disease encompassed by instant claim 57 (for review see art of record Totoiu and Keirstead, Spinal Cord Injury Is Accompanied by Chronic Progressive Demyelination, J Comparative Neurology, 2005; cited on the 892 dated 8/2/2021). Specifically, the reference teaches oligodendrocyte precursor cells are “administered within 1 mm of a spinal cord injury” (paragraph [0211]), which teaches local administration to the CNS as recited by instant claim 60 and the intrathecal mode of administration of Claim 61. 
The Traiffort art is cited as evidence that all oligodendrocyte progenitor cells “express a characteristic set of markers, including the platelet-derived growth factor receptor alpha (Pdgfra) and the neuron/glial antigen 2 (NG2) proteoglycan” (Introduction lines 5-7 and Figure 1) and progenitors, pre-oligodendrocytes, mature and myelinating oligodendrocytes all express Olig1/2 (see Figure 1). 
MPEP 2112 states that something which is old does not become patentable upon the discovery of a new property (at I.) and that the inherent feature need not be recognized at the time of the invention (at II.).  Where the prior art product seems to be identical except that the prior art is silent as to an inherent characteristic, the examiner may make a rejection under 35 U.S.C. 102.  The rationale the examiner provides is that the NG2+ cells of Keirstead inherently express Olig1/2 (as explicitly suggested in Keirstead at paragraph [0014]) and PDGFRα (a.k.a. Pdgfra of Traiffort; also suggested by Keirstead where it teaches use of PDGF as a growth factor, paragraph [0095]) based upon the Traiffort teaching that all oligodendrocyte progenitor cells 
express Pdgfra, NG2 and Olig1/2.   Therefore, the examiner provides a basis in fact and technical reasoning to support the determination that the allegedly inherent characteristic necessarily flows from the teachings of the Keirstead prior art.

This brings one to issue (1) above.  MPEP 2112 V. states that once a reference teaching a product appearing to be substantially identical is made the basis of a rejection and the examiner presents evidence or reasoning to show inherency, the burden of proof shifts to the Applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product.  "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977) (footnote and citation omitted). The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (citing Best, 562 F.2d at 1255).  
While Appellant asserts that their cells are produced by a different process such that they are ventral-caudal specific, the claims do not set forth any material/structural characteristics that differentiate the cells of the invention over those of the Keirstead prior art as evidenced by Traiffort.  Further, the Keirstead prior art discloses the same differentiation factors – the retinoic acid and SHH recited by the product-by-process claim, instant claim 63.  
While Appellant cites the Hu et al. 2009 art of record as teaching that human oligodendrocyte progenitor cells (OPCs) derived from embryonic stem cells respond differently to FGF effects (Brief, paragraph bridging pages 8-9 and paragraph bridging pages 12-13), other art of made of record (Tsigelny et al., 2016 throughout; NPL reference 15 on the IDS filed 8/5/2020) teaches FGF2, used in the Keirstead preferred embodiments, as being upstream of SHH signaling, and either FGF2 alone or together with SHH produce Olig2+ OPCs.  Additionally, the Traiffort reference evidences that “Olig2+ … OPCs are induced in the presence of FGF2 in primary cultures of embryonic spinal cords derived from Shh-/- mice”; in other words, in mice in which sonic hedgehog has been knocked out, FGF2 is sufficient to induce Olig2 expression.  Appellant’s argument that Traiffort discloses using an order of magnitude more FGF than was used by Keirstead (Brief pg. 13) is also not persuasive because the Traiffort quote above specifies no amount of FGF2, and the Keirstead prior art serves as prior art for all that it teaches, not just protocols used in the working examples.  Traiffort further bolsters the argument that there is no marked difference between dorsal OPCs and OPCs with a ventral “specification” (the functional language of instant claim 57), wherein it states, “Remarkably, ventrally and dorsally-derived OPCs/OLs do not display distinct electrical properties” (pg. 9 of 20, last sentence of first paragraph).  
Appellant argues that the Keirstead methods incubate cells with retinoic acid (RA) alone and do not incubate human embryonic stem cells in the presence of both RA and sonic hedgehog (SHH) (Brief pg. 8 second to last paragraph), and therefore the cells could not express Olig2+ because the experiments in the Reubinoff Declaration demonstrate that SHH is essential for Olig2+ expression (Declaration, at Section IV). Appellant concludes that this demonstrates that cells administered in Keirstead do not possess Olig2.  
	This is not persuasive because the Keirstead prior art discloses that a combination of different factors may be used for producing oligodendrocyte lineage cells, and these factors include both RA and SHH (paragraphs [0020] and [0091]-[0092]). The administration methods disclosed in Keirstead state, “animals receive transplants of oligodendrocyte lineage cells into the site of demyelination” (paragraph [0135]), which does not specify marker expression.  Since the Keirstead prior art is aimed at derivation of oligodendrocyte precursors from human embryonic stem cells, the prior art anticipates the method of administering “human cells enriched with neural precursor cells committed to an oligodendroglial fate” into a subject having inflammatory demyelinating disease as presently claimed.  While the working examples of Keirstead utilize H7 cell lines induced with retinoic acid and FGF2, the reference serves as prior art for all that it teaches (MPEP 2121), and not just the preferred embodiments.  Thus, the totality of the evidence of record would justify the conclusion that the cells utilized in the methods disclosed by Keirstead are not patentably distinct from the cells of the presently claimed methods. 
	
	Lastly, pertaining to issue (3) stated above.  While Appellant asserts the product-by-process claim (claim 63) is separately patentable (Brief pages 15-16), MPEP 2113 states that product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  The structure of claim 63 reads on “neural precursor cells committed to an oligodendroglial fate”, which is the same structure recited in the parent claim (“a population of human cells enriched with neural precursor cells committed to an oligodendroglial fate”) and are the same cells taught by the Keirstead prior art, as discussed above.   


Regarding the rejection of Claim 59 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Keirstead et al. as evidenced by Traiffort, as applied to Claims 57, 60-61, and 63, and further in view of Pluchino et al. (Nature, 422, April 17, 2003),  Appellant argues that the method of claim 59 cannot be obvious for the same reasoning as above.  In particular,  Appellant asserts the methods disclosed in Keirstead are not enriched in Olig2+ oligodendrocyte precursor cells. 
	This is not persuasive for the same reasoning set forth above.  
	While Keirstead et al. explicitly suggest administration of oligodendrocyte precursors for the treatment of multiple sclerosis, the working examples of Keirstead only provide enabling guidance treating the inflammatory demyelination that accompanies spinal cord injury with a reasonable expectation of success.  However, the Pluchino prior art was cited as demonstrating success of intraventricularly, intravenous or intrathecal administration of oligodendrocyte progenitors in an experimental model of multiple sclerosis, experimental autoimmune encephalomyelitis (EAE) (Abstract and pg. 691, lines 8-10) was known in the art prior to filing.
	Motivation to combine the teachings is explicit because both references teach and suggest OPCs as useful for treating multiple sclerosis; Pluchino merely demonstrates success of the same methodology (transplantation of OPCs) disclosed in Keirstead. Given the guidance in both references, and the level of skill in the art of neural cell transplantation studies, no further experimentation would have been required in order to administer to subject having the inflammatory demyelinating disease of multiple sclerosis, a therapeutically effective amount of a population of human cells enriched with neural precursor cells committed to an oligodendroglial fate, as required by instant claim 59.
	
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/STACEY N MACFARLANE/Examiner, Art Unit 1649  
                                                                                                                                                                                                      Conferees:
/KIMBERLY BALLARD/Primary Examiner, Art Unit 1649

/JEFFREY STUCKER/Supervisory Patent Examiner, Art Unit 1649                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.